DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 2/8/2019.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15-18 are objected to because of the following informalities:  These claims recite “The portable apparatus of claim”.  It should be changed to “The apparatus of claim” for consistency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,206,002.  Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of distributing access-restricted content in an internet protocol television ("IPTV") environment based on portable entitlement keys.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the patent application.
Therefore, Examiner respectfully submits that the instant claims and the claims of the patent application are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.

Instant Application 16/270,990
Patent Application 10,206,002
Claim 1:

a chassis; 

a key storage configured to store a key that is associated with a set of access rights for an account associated with a user, the key storage being disposed within the chassis; 

a key provider configured to provide the key to a decoder, the key provider being disposed within the chassis, wherein, based on a determination that the key is associated with the access rights for the account associated with the user, the decoder provides access to access-restricted content.



a portable chassis; 

a key storage device, on which is stored a key that is associated with a set of access rights for an account associated with a user, the key storage device being disposed within the portable chassis; 

a key provider that provides the key to a decoder device via an interface, the key provider being disposed within the portable chassis, the decoder device providing access to a set of access-restricted content associated with the user, based on a determination that the account has an entitlement associated with the key to receive a requested content set that is included in the set of access-restricted content, the access-restricted content associated with the user being displayed to the user associated with the access-restricted 


The dependent claims of the instant application recite language similar to the dependent claims of the patent application and are covered by the patent application.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,392,330.  Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of distributing access-restricted content in an internet protocol television ("IPTV") environment based on portable entitlement keys.

Therefore, Examiner respectfully submits that the instant claims and the claims of the patent application are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.

Instant Application 15/180,788
Patent Application 9,392,330
Claim 1:

an apparatus, comprising: 
a chassis; 

a key storage configured to store a key that is associated with a set of access rights for an account associated with a user, the key storage being disposed within the chassis; 

a key provider configured to provide the key to a decoder, the key provider being disposed within the chassis, wherein, 




based on a determination that the key is associated with the access rights for the account associated with the user, the decoder provides access to access-restricted content.



An apparatus, comprising: 
a user input device that receives a user authentication input from a user; 
a key storage device, on which is stored a key that is associated with a set of access rights for an account; 



a key transmission device that transmits the key to a decoder device, 
the decoder device providing access to a set of access-restricted content associated with the user, based on a determination that the account has an entitlement to receive a requested content set that is included in the set of access-restricted content, wherein the access-restricted content associated with the user is displayed to the user associated with the access-restricted content on a device that is unassociated with the user or a premises of the user; and a processor that: determines whether the received user authentication input authorizes the user to use the account; allows transmission, by the key transmission device, of the key to the decoder device, based on a determination that the received user authentication input authorizes the user to use the account; and prevents transmission, by the key transmission device, of the key to the decoder device, based on a determination that the received user 


The dependent claims of the instant application recite language similar to the dependent claims of the patent application and are covered by the patent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 9-10, 14-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goria (US 20100153730) (hereinafter Goria).
Regarding claim 1, Goria discloses an apparatus, comprising: 
a chassis (Goria: see figure 2, item 225);

    PNG
    media_image1.png
    437
    698
    media_image1.png
    Greyscale
 
a key storage configured to store a key that is associated with a set of access rights for an account associated with a user, the key storage being disposed within the chassis (Goria: paragraph 0079, “The smart card has stored therein a decryption key K-CAS necessary for decrypting the encrypted information received through the ECMs and passed thereto by the smart card management module 220a; the smart card 225 checks whether the authorization data ("access rights") stored therein entitle the user to decode the desired contents; the decryption key K-CAS and the access rights are for example sent to the smart card by the contents broadcaster by means of Entitlement Management Messages (EMMs), broadcasted similarly to the ECMs”); 
a key provider configured to provide the key to a decoder, the key provider being disposed within the chassis, wherein, based on a determination that the key is associated with the access rights for the account associated with the user, the decoder provides access to access-restricted content (Goria: see figure 2, item 110, receiving equipment, {Examiner notes, the receiving equipment 110 is mapped to the decoder}; and paragraphs 0052 and 0079, “the CA system module 220 includes a smart-card manager module 220a adapted to interact with a smart card 225, when the latter is inserted in a suitable smart-card reader interface 230 of which the receiving equipment 110 is provided”…“the retrieved key K is sent to the smart card management module 220a of the CA system module 220 (block 417), which receives the encoding/decoding key K and forwards it to the decoder module 210 (block 419). The decoder module 210 receives the encoding/decoding key K (block 421), and uses it for decoding the encoded stream, to be then passed to the back-end module 215 (blocks 423 and 425), for being displayed by the TV set.”).
Regarding claim 19, claim 19 discloses a system claim that is substantially equivalent to the apparatus of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 19 and rejected for the same reasons.
Regarding claim 20, claim 20 discloses a method claim that is substantially equivalent to the apparatus of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.
Regarding claim 2, Goria discloses wherein the apparatus comprises one of a … smart card technology, or a smart card (Goria: paragraphs 0052 and 0054, “the CA system module 220 includes a smart-card manager module 220a adapted to interact with a smart card 225, when the latter is inserted in a suitable smart-card reader interface 230 of which the receiving equipment 110 is provided”).
Regarding claim 3, Goria discloses wherein the decoder is a separate device from the apparatus (Goria: paragraphs 0038 and 0039, “The receiving equipment 110 may include a DTT (Digital Terrestrial Television) receiver/decoder, a satellite digital TV receiver/decoder, a CATV (CAble TV) receiver/decoder; the specific nature of the receiving equipment is not critical to the present invention. It is also pointed out that, as an alternative to the TV set 105, the user may enjoy the broadcast contents exploiting a media center equipped with a TV receiver/decoder, e.g. a DTT tuner”).
Regarding claim 4, Goria discloses wherein the access-restricted content is displayed to the user associated with the access-restricted content on a device that is unassociated with the user and a premises of the user (Goria: paragraphs 0070 and 0078-0079, “The request issued by the smart card management module 220a is received by the smart card 225 (block 413). The smart card has stored therein a decryption key K-CAS necessary for decrypting the encrypted information received through the ECMs and passed thereto by the smart card management module 220a; the smart card 225 checks whether the authorization data ("access rights") stored therein entitle the user to decode the desired contents; the decryption key K-CAS and the access rights are for example sent to the smart card by the contents broadcaster by 
Regarding claim 5, Goria discloses wherein the chassis is portable (Goria: paragraphs 0053 and 0069, “The subscription process may take place remotely, for example by phone, or on-line via Internet; the smart card 225 can for example be sent by mail or courier directly to the user's address”).
Regarding claim 6, Goria discloses wherein the key includes a unique code associated with the account (Goria: paragraphs 0053 and 0062, “The smart card 225 also has stored therein a unique identifier IDSC, by which that smart card is univocally identified by the provisioning entity, i.e. the contents broadcaster”).

    PNG
    media_image2.png
    123
    338
    media_image2.png
    Greyscale

Regarding claim 9, Goria discloses further comprising an interface, wherein the key provider provides the key to the decoder via the interface (Goria: paragraphs 0077-0078, “The smart card management module 220a of the CA system 220 receives the request from the decoder module 210 (block 409), it extracts from the ECMs received together with the encoded stream the encrypted information for retrieving the encoding/decoding key K, and issues to the smart card 225 in the reader 230 a request for the encoding/decoding key K”).
Regarding claim 10, Goria discloses wherein the key provider comprises a passive conduit between the interface and the key storage, wherein key provider passively provides the key to the decoder via the interface by: allowing the decoder access through the interface to the key stored in the key storage via the passive conduit, so that the decoder can pull the key from the key storage via the passive conduit and the interface (Goria: paragraph 0079, “the retrieved key K is sent to the smart card management module 220a of the CA system module 220 (block 417), which receives the encoding/decoding key K and forwards it to the decoder module 210 (block 419). The decoder module 210 receives the encoding/decoding key K (block 421), and uses it for decoding the encoded stream, to be then passed to the back-end module 215 (blocks 423 and 425), for being displayed by the TV set.”).
Regarding claim 14, Goria discloses a processor that allows provision, by the key provider, of the key to the decoder, based on a determination that the user is authorized to use the account, and that prevents provision, by the key provider, of the key to the decoder, based on a determination that the user is not authorized to use the account
Regarding claim 15, Goria discloses further comprising a key receiver disposed within the chassis, the key receiver receives a second key that is used to validate the key that is stored in the key storage (Goria: paragraph 0079, “the smart card 225 checks whether the authorization data ("access rights") stored therein entitle the user to decode the desired contents; the decryption key K-CAS and the access rights are for example sent to the smart card by the contents broadcaster by means of Entitlement Management Messages (EMMs), broadcasted similarly to the ECMs. In the affirmative case, the smart card 225 uses the decryption key K-CAS in a decryption process for decrypting the information received through the ECMs, thereby retrieving the encoding/decoding key K (block 415); the retrieved key K is sent to the smart card management module 220a of the CA system module 220 (block 417), which receives the encoding/decoding key K and forwards it to the decoder module 210 (block 419). The decoder module 210 receives the encoding/decoding key K (block 421), and uses it for decoding the encoded stream, to be then passed to the back-end module 215 (blocks 423 and 425), for being displayed by the TV set”).
Regarding claim 17, Goria discloses wherein the key and the second key are mathematically related by a predefined algorithm, and wherein the second key validates the key when the key and the second key are inputted to the algorithm for validation (Goria: paragraph 0079, “the smart card 225 checks whether the authorization data ("access rights") stored therein entitle the user to decode the desired contents; the decryption key K-CAS and the access rights are for example sent to the smart card by the contents broadcaster by means of Entitlement Management Messages (EMMs), broadcasted similarly to the ECMs. In the affirmative case, the 
Regarding claim 18, Goria discloses wherein the second key is passed to the key provider, which provides the second key to the decoder via an interface, wherein one of the decoder or a network entitlement handler is used to validate the key using the second key (Goria: paragraph 0079, “the smart card 225 checks whether the authorization data ("access rights") stored therein entitle the user to decode the desired contents; the decryption key K-CAS and the access rights are for example sent to the smart card by the contents broadcaster by means of Entitlement Management Messages (EMMs), broadcasted similarly to the ECMs. In the affirmative case, the smart card 225 uses the decryption key K-CAS in a decryption process for decrypting the information received through the ECMs, thereby retrieving the encoding/decoding key K (block 415)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goria in view of Chen et al. (US 20050177741) (hereinafter Chen).
Regarding claim 7, Goria does not explicitly disclose the following limitation which is disclosed by Chen, wherein the key is hard-coded (Chen: paragraphs 0072, “The security command within a security key sequence prepared by a key serializer may be determined by either CPU register writes, or by hardcoding of values based on the way the security key was calculated or generated. When a segment of the security command is hardcoded, a register write may not be utilized to specify the value of that segment. For example, if a security key has been received externally via the external key interface 803, two bits in the security key command may be hardcoded to indicate the source of the security key, i.e., an external source”).  Goria and Chen are analogous art because they are from the same field of endeavor, content restriction.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goria and Chen before him or her, to modify the system of Goria to include the hard-coded key of Chen.  The suggestion/motivation for doing so would have been for protecting highly sensitive transactions (Chen: paragraph 0009).
Regarding claim 8, Goria does not explicitly disclose the following limitation which is disclosed by Chen, wherein the key dynamically changes periodically based on a predetermined algorithm (Chen: paragraphs 0011 and 0083-0084, “The work key 122 is sent to the receiver through the entitlement management messages 132, together with the subscription information 124. The subscription information 124 may also contain any subscription updates for the specific subscriber”).  Goria and Chen are analogous art because they are from the same field of endeavor, content restriction.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goria and Chen before him or her, to modify the system of Goria to include the new key of Chen.  The .

Claims 11-12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goria in view of Morten (US 20060143481) (hereinafter Morten).
Regarding claim 11, Goria does not explicitly disclose the following limitation which is disclosed by Morten, wherein the interface includes a physical interface that physically removably couples with the decoder, wherein the physical interface comprises one of a male USB-compatible port or a female USB-compatible port (Morten: paragraphs 0034 and 0071, “Distributor 106 may distribute screener key module 108 to user(s) 114 employing any of a variety of mechanisms, including, but not limited to, a smart card, including a virtual smart card, a PCMCIA card, a memory stick, a USB device, a portable memory device, a network, a DVD, HD-DVD, VCD, SVCD, a CD, tape, floppy disc, or other similar removable mechanisms. Screener key module 108 may also be mailed to user(s) 114, provided over a cellular phone”).  Goria and Morten are analogous art because they are from the same field of endeavor, content processing.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goria and Morten before him or her, to modify the system of Goria to include the USB-compatible port of Morten.  The suggestion/motivation for doing so would have been for securely providing secure content viewable on a secure player by a selected user (Morten: paragraph 0019).
Regarding claim 12, Goria discloses wherein the interface includes a non-contact wireless interface, wherein the non-contact wireless interface comprises one or more of an electromagnetic transmitter, a radio-frequency transmitter, a Bluetooth transmitter, a transmitter utilizing IEEE 802.11 protocols, or an optical transmitter (Morten: paragraph 0071, “The content medium may be distributed employing a variety of mechanisms, including mail, or the like. The screener key module may include a memory stick, a smart card, a virtual smart card, a DVD, disk, tape, a file, a portable memory device such as a USB memory device, or the like”).  The same motivation to modify Goria in view of Morten, as applied in claim 11 above, applies here.
Regarding claim 16, Goria does not explicitly disclose the following limitation which is disclosed by Morten, wherein the key receiver comprises one of a keypad that receives a passcode from the user or a biometric sensor that receives biometric information from the user (Morten: paragraphs 0049 and 0089, “In one embodiment, identity module 216 may be protected from access using any of a variety of security mechanisms, including, but not limited to biometrics, user-name /passwords, smart cards, touch-pads, secret keys, including public key encryption, private key encryption, Kerberos tickets, swipe cards, badges, or the like. In one embodiment, identity module 216 is configured to enable virtually any user of secure player 200 to be authenticated to virtually any secure content.”).  Goria and Morten are analogous art because they are from the same field of endeavor, content restriction.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Goria and Morten before him or her, to modify the system of Goria to include the received passcode or biometric information from a user of Morten.  The suggestion/motivation for doing so would have been to enable virtually any user of .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goria in view of Shatford (US 20070133591) (hereinafter Shatford).
Regarding claim 13, Goria does not explicitly disclose the following limitation which is disclosed by Shatford, further comprising a switch that is coupled between the key provider and the interface that allows provision of the key when closed, and that prevents provision of the key when open, wherein the switch comprises one or more of a push-button switch, a toggle switch, a rocker switch, a pressure sensitive switch, a heat sensitive switch, an optical switch, or a biometric-based switch (Shatford: paragraphs 0031-0032, “a token 20 is manufactured. The battery 34 is installed, but the real-time-clock (RTC) 22 in the token 20 is turned off and the token is kept in a very low power state, or can be completely turned off. In step 104, the key is loaded into the memory 24. The key may be added to the token during manufacture, or at any later time. During the key loading process the token 20 may be fully powered, and the RTC 22 may be activated, depending on the design of the token. Once the key has been loaded into the memory 24, in step 106 the RTC 22 is turned off and the token returned to a very low power inactive state. If the memory 24 containing the key is permanent or semi-permanent memory not requiring a maintenance current, then the token 20 can be completely turned off”).  Goria and Shatford are analogous art because they are from the same field of endeavor, access protection.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kudelski (US 8874488) discloses the protection of transactions between two modules of a user, one of the modules being a payment module such as for example a pre-paid card and the other module being a security module taking over the access control to conditional access data.
Junod (US 20080044019) discloses a method to prevent the abusive use of conditional access data, in particular by means of clones of security modules whose security has been compromised.
Lambinet (US 20070136610) solves the problem of secure data exchange between a set-top box and a portable data storage by providing a smart card with a memory area for data storage and a memory area for decryption keys to be used by the set-top box descrambler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431